t c memo united_states tax_court estate of eileen kerr stevens deceased damon r stevens executor petitioner v commissioner of internal revenue respondent docket no filed date david w hettig and michael ef klingler for petitioner steven walker for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioner’s federal estate_tax in the amount of dollar_figure the deficiency arose in connection with the valuation of undivided interests_in_real_property held by decedent’s estate the parties have settled some issues including the fair_market_value of two of the three properties at issue the remaining issues we - - consider concern the fair_market_value of one of the properties and the discounts if any to be applied to each of the three percent undivided interests_in_real_property held by decedent’s estate and at issue here findings_of_fact the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference brileen kerr stevens decedent a resident of santa clara county california died testate on date valuation_date before her death she had been married to roy stevens the couple had four children one of whom predeceased decedent one of those children damon stevens is the executor of decedent’s estate at the time of filing the petition damon stevens resided in santa clara county california roy stevens predeceased decedent on date and through his will created the roy stevens testamentary_trust the trust with decedent as trustee as trustee decedent had been given the power to conduct business for the trust including the authority to partition the trust property if necessary decedent was entitled to the entire net_income of the trust as well as any principal necessary for her proper support care and maintenance for her life the trust continued after decedent’s death for the benefit of the stevens children the trust anda subseguent trust created by decedent both were to be terminated - - and any remaining assets of the trusts distributed when the youngest living stevens child reached the age of at the time of decedent’s death decedent and the trust each owned as tenants in common a one-half interest in the following properties west 123d street alsip illinois kmart property el camino real san bruno california walgreen property and el camino real los altos california wells fargo property decedent and her husband had been jointly engaged in the business of developing managing and leasing real_estate and these properties were purchased in furtherance of that business each of the properties is discussed in detail below kmart property in decedent and her husband purchased the land and improvements on the kmart property the big_number 000-square-foot site included a big_number square-foot single-story warehouse with an office a cafeteria and a lounge built in the building was in good condition in decedent and her husband agreed to lease the property to kmart corp for years commencing on date the lease rate was dollar_figure per square foot with no rent escalation clause in the lease at the valuation_date the market lease rate was dollar_figure per square foot making the kmart rental rate percent below market there was an option to extend the lease for another years and three more q4e- successive options each for years with no rent escalation the lease was a triple-net lease which meant there was no cost to the owners of the property because kmart paid all of the operating costs of the building in kmart wished to purchase the parking lot adjacent to the kmart property the owners of the property refused to sell the lot without the permission of the owners of the kmart property namely decedent and the trust the lease was amended granting consent to the purchase and extending the lease_term by years this resulted ina lease extension to the year at the same rental rate leaving years of the lease remaining at the time of decedent’s death the lease amendment also provided another option to extend for an additional years after the end of the three successive 5-year extension options the rental rate for that second 10-year option was to be percent of the market rate at that time within a few months of decedent’s death in petitioner engaged an appraisal company realty consultants usa inc to perform an appraisal of the kmart property realty appraisal or estate appraisal that appraisal was used to report the value of the property for estate_tax_return purposes and for the modification of the mortgage which modification was completed in decedent’s estate_tax_return valued the kmart property in its entirety at dollar_figure the mortgage modification triggered - - a dollar_figure prepayment penalty and created a new lock-in provision that prevented the newly modified loan from being paid off in the first years at the time of the modification the property owners had no indication that the kmart lease would not continue for the remaining years in date a real_estate broker informed the owners that kmart wanted to move out of the property and attempt to sublease it in date the kmart owners signed an agreement to sell the entire kmart property including the adjacent parking lot to security capital industrial trust security capital for dollar_figure a few weeks later kmart agreed to sell the adjacent parking lot to the kmart property owners for dollar_figure on the same day the kmart property owners terminated the kmart lease paying a dollar_figure lease termination fee to kmart corp the sale of the kmart property to security capital was completed in date walgreen property decedent and her husband purchased the walgreen property in the walgreen property is a big_number square-foot site with a big_number square-foot single-story commercial building on it built in the building was in average condition at the time of decedent’s death the building fronts a heavily traveled arterial street and is located in a commercial retail complex in -- - san bruno california which is approximately miles from san francisco in decedent and the trust agreed to a 35-year lease to walgreen co a pharmacy retail business to commence in at the time of decedent’s death there were approximately years remaining on the lease the parties agree that the fair_market_value of a percent interest in the walgreen property was dollar_figure as of the valuation_date wells fargo property decedent and her husband owned the wells fargo property at least since the wells fargo property is a 400-square- foot site with an big_number -square-foot single-story commercial building on it built in the building was in very good condition at the time of decedent’s death the property is located in a commercial retail complex and fronts a heavily traveled arterial street in the city of los altos los altos is approximately miles from san francisco in decedent and her husband agreed to a 25-year lease to wells fargo a retail banking operation to commence in at the time of decedent’s death approximately years remained on the lease the lease was a triple-net lease meaning that the property owners bore none of the operating costs - the parties agree that the fair_market_value of a percent interest in the wells fargo property was dollar_figure on the valuation_date opinion for federal estate_tax purposes property includable in the gross_estate is generally included at its fair_market_value on the date of decedent's death see sec_2031 and sec_2032 sec_20_2031-1 estate_tax regs ’ fair_market_value is defined as the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person being under a compulsion to buy or to sell see sec_20_2031-1 estate_tax regs see also 411_us_546 mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir the willing buyer and the willing seller are hypothetical persons instead of specific individuals and entities and the characteristics of these imaginary persons are not necessarily the same as the personal characteristics of the actual seller or a particular buyer see 658_f2d_999 5th cir fair_market_value is a factual determination for unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure --- - which the trier of fact must weigh all relevant evidence and draw appropriate inferences and conclusions see 323_us_119 real_estate_valuation is a question of fact to be resolved on the basis of the entire record see 674_f2d_761 9th cir 64_tc_889 after determining the gross value of the property there may be adjustments upward or downward for such factors affecting value as minority discounts discounts for lack of marketability control premiums and fractional interest discounts see 79_tc_938 minority discount 72_tc_1062 discount for lack of marketability for stock estate of o’ keeffe v commissioner tcmemo_1992_210 blockage discounts for works_of_art estate of salsbury v commissioner tcmemo_1975_333 control premiums valuation is an inexact process see 74_tc_441 as the trier of fact we may use experts to assist in deciding upon a value but we are not bound by those experts’ views or opinions see 538_f2d_927 2d cir affg tcmemo_1974_285 84_tc_722 one expert may be persuasive on a particular element of valuation and another expert may be persuasive on another element see 86_tc_547 consequently we may adopt some and reject other portions of expert reports or views see 304_us_282 there are generally three kinds of valuation methods used to determine fair_market_value of real_property the comparable sales_method the income_method and the cost method see 92_tc_958 affd without published opinion 921_f2d_280 9th cir property valuation petitioner is attempting to show that the fair_market_value of the kmart property is dollar_figure the same amount that was used to compute the value reported on the estate’s tax_return petitioner’s primary trial expert reviewed the appraisal used in connection with the estate_tax_return he relied heavily on the two income approach methods of valuation and calculated a dollar_figure fair_market_value for the kmart property respondent’s expert used one of the income approach methods and the comparable sales approach his approaches resulted in fair market values ranging from dollar_figure to dollar_figure million finally petitioner’s rebuttal expert reviewed respondent’s expert’s report and concluded that the fair_market_value was just over dollar_figure -- - the estate appraisal used the cost approach the market approach and two of the income approach methods the direct capitalization method and the discounted cash-flow method norman c hulberg petitioner’s primary expert opined that the estate appraisal was sound his report mainly focused on the two income approaches the direct capitalization approach is based on estimates of potential gross_income that might be expected from the rental of real_estate and any possible losses and or expenses that might be incurred by the owner lessor in the direct capitalization approach the estate appraiser converted year’s projected rental income into a value by dividing adjusted_income by an income capitalization rate the capitalization rate which is market derived represents the relationship between net operating income and value using comparable leased properties with rental rates between dollar_figure and dollar_figure per square foot the estate appraiser opined that like property would rent for approximately dollar_figure per square foot the rental rate was affected by the fact that the market for older properties such as the kmart property was relatively soft at that time due to the availability of newer properties in the area the actual rental rate in the kmart lease was dollar_figure per square foot the holding_period for this type of property is usually to years although the actual holding_period of this leased interest was years with a 10-year option that had been exercised and three 5-year options remaining one real_estate investors’ survey the peter f korpacz national investor survey third quarter reported that the average going-in capitalization rate on industrial properties such as this was dollar_figure percent the cb commercial national investor survey for the 2d quarter in the warehouse distribution category reported a going-in capitalization rate of percent because the property had a highly credit-worthy tenant with a long-term_lease hulberg increased the rate slightly to percent the estimated net operating income noi of the subject property was then divided by this rate because the property owners bear no costs beyond their management the dollar_figure rental rate was reduced to dollar_figure per square foot to reflect the management fee resulting in an noi of dollar_figure the resulting property valuation would be dollar_figure the second element of petitioner’s income approach valuation is a discounted cash-flow analysis under this approach the value of the property is equal to the present_value of the future cash the owner also possesses a reversionary_interest at the end of the holding_period the rate used to discount the projected cash-flows and eventual reversionary_interest takes into consideration the inherent risks of real_estate ownership and competitive alternative investments the estate appraiser -- used an 11l-percent discount rate based on the national investor survey averages along with a 3-percent property reversion rate applied to the noi the resulting value under the discounted cash-flow method is dollar_figure the appraiser then compared the two values and giving somewhat heavier weight to the direct capitalization method due to the relatively flat income stream reached a dollar_figure value as further support for the estate appraisal value hulberg calculated the cash-flow of the kmart lease through the present_value using a 10-percent discount with a 2-percent management fee expense resulted in a value of dollar_figure hulberg then calculated the reversion value of the property at the projected end of the lease assuming that the 51-year old building would have a terminating useful_life hulberg used the appraisal value appreciated the property using a percent inflation factor and deducted demolition costs at dollar_figure per sgquare foot and sales expenses yielding a net land value of dollar_figure finally using a 10-percent present_value discount rate the land value would be dollar_figure which when added to the cash-flow figure results in a proposed dollar_figure value respondent’s expert john a thomson used the discounted cash-flow method income approach coupled with a comparable sales approach to determine the appropriate discount rate for the discounted cash-flow method thomson did not look to rates of - - return from similar rental real_estate as realty and hulberg did instead thomson looked at alternative investment rates for investments of a certain level of risk relying on kmart’s creditworthiness he determined that long-term debt instruments of kmart are ranked by moody’s corporate bond ratings in the various a classifications a corporate bonds had a rate of dollar_figure percent in date while baa corporate bonds had a 34-percent rate adjusting for an existing 40-percent below-- market lease contract rate and the illiquidity of the leased property thomson derived a 9-percent discount rate to apply to rents through the lease rate increases to percent of market in through but because of the additional risk of no longer having a significant rent advantage and having an older building thomson increased the rate to percent these discount figures result in a present_value of the cash-flow of dollar_figure then assuming the building will have a dollar_figure residual economic value beyond thomson added this to the cash-flow value reaching a dollar_figure value for the kmart property thomson also used a comparable sales approach to value the kmart property he used three of the four properties that the estate appraiser had used and arrived at the same undiscounted value of dollar_figure million before discounting for the below-market lease rate on the property thomson and the estate appraiser used the dollar_figure-per-square-foot market rental rate and calculated an annual rent loss of dollar_figure the estate appraiser had used a percent discount rate equal to the discount rate used in its direct capitalization method and percentage_point lower than the rate used in the discounted cash-flow method thomson on the other hand discounted the rental loss pincite percent percentage points above his discount rate on the income stream and increased it to percent for the portion of the lease between and this resulted in a value of dollar_figure petitioner’s second expert morgan w white white presented a rebuttal of thomson’s report opinion while white acknowledged that direct capitalization was an accepted methodology for valuing investment_property he chose not to use it in this situation due to the type and length of lease specifically a long-term flat-rate lease instead white followed thomson’s method and evaluated the property using the discounted cash-flow method white criticized thomson’s choice of discount rates because of the heavy reliance on the lessee’s high credit rating and failure to recognize the long-term illiquidity and end-value uncertainty instead white concluded that the discount rate for this type of investment calls for a premium to compensate the lessor he used a 3-percent premium for the first portion of the lease using thomson’s baa bond rate of dollar_figure percent as - representative of what kmart’s 29-year bonds would trade at in the open market the addition of the premium would result ina rate of dollar_figure percent then as thompson had white applied a higher rate to the second portion of the lease extending from to he chose a 13-percent rate to reflect the high uncertainty surrounding the financial viability of the property so far into the future the difficulty of re-leasing a large aging facility for any brief remainder of its life and the high likelihood of having to make significant capital improvements in order to do so while saying that he thought that in all likelihood only the land would have any value and that significant costs would be attached to necessary capital improvement at the lease’s end white accepted thomson’s residual_value of dollar_figure to be as good a guess as anyone’s white calculated a gross value of dollar_figure for the kmart property although the sale reflects the value of the property at that time it is not close enough in time and it depended on information that was unknown and unforeseeable at the time of decedent’s death the termination of the kmart lease inclusion of the parking lot property and penalties for early loan payoff were all factors that were not under consideration on date we cannot consider unforeseeable future events that may affect the value of property at a later date see sec_20_2031-1 estate_tax regs see also 94_tc_193 88_tc_38 the owners decided to refinance the property in even though a penalty was due and a strict prepayment restriction was added to the modified mortgage this would indicate that there was no intention on the owners’ part to sell at any time soon after the modification was completed for this reason we do not consider the sale price both parties used acceptable methodologies for valuing the subject property although the methodologies were appropriate we do not agree in all respects with the manner in which they were applied with respect to the kmart property valuations we tend to favor petitioner’s applications the use of the bond return by respondent’s expert is less reflective of the below- market return to be expected from the lease comparable real_estate investment returns are more appropriate here in addition we disagree with thomson’s manipulation of the rates to cause a higher discount rate for the rental loss thomson’s approach resulted in a higher value favoring respondent but was without explanation for differing discounts for simultaneous monetary events moreover thomson did not explain his reasons for concluding that the life of warehouse would exceed years and therefore have a residual_value at the end of the kmart lease we accept - petitioner’s data that indicates that warehouses in good or excellent condition as the kmart property is are estimated to have economic lives of approximately years assuming a to 50-year life for the kmart improvements thomson was overly optimistic to conclude that the building would have useful_life value we also accept petitioner’s data that indicate that demolition costs average dollar_figure per square foot using thomson’s estimated values of dollar_figure million and dollar_figure then deducting the costs of demolition at dollar_figure per square foot the result would be lower than petitioner’s claimed value of dollar_figure petitioner on the other hand presented evidence of generally consistent values for the property using four different methods the comparable sales approach used in the realty appraisal and approved of by hulberg yielded a value of dollar_figure the income approach methods yielded values of approximately dollar_figure and dollar_figure as a further cross-- check hulberg calculated the present cash-flow of the kmart lease through using a 3-percent reversion rate for the land a 10-percent discount rate for the income stream and the net land value and deductions for the demolition costs and sales expense resulting in a fair_market_value of dollar_figure for the property throughout all of these different valuation methods petitioner’s experts consistently used discount rates within percentage_point of each other discount rates between -- - percent and percent such as those that petitioner’s experts used are supported by the national real_estate investors’ surveys at the time of decedent’s death furthermore petitioner’s experts did not attempt to manipulate rates to produce inconsistent yet favorable discounts on income and loss from the same period within a single valuation method for these reasons we sustain petitioner’s reported fair_market_value and hold that the value of the kmart property at the date of decedent’s death was dollar_figure discounts discounts to the fair_market_value of property may be appropriate to reflect a lack of control and or a lack of marketability a lack of control is the inability to change corporate or business attributes see estate of casey v commissioner tcmemo_1996_156 the owners here are all family members but it cannot be assumed that a family will always act as a unit in matters regarding the property see 839_f2d_1249 7th cir generally there is no ready market for a partial interest in a closely held property and that lack of marketability causes a reduced liquidity see estate of casey v commissioner supra the need for employing a discount is dependent on whether a decedent’s partial interest would affect the marketability of a property see 680_f2d_1248 9th cir petitioner bears the burden of showing that a discount is appropriate and the amount of any discount see rule a 78_tc_728 affd 720_f2d_1114 9th cir the parties provided experts’ opinions regarding the appropriate discounts for the three properties petitioner’s primary expert used a variety of methods including a survey of companies purchasing and selling partnership interests a factor fractional interest analysis and a comparable sales approach the three methods resulted in similar discount amounts ranging between percent and percent petitioner’s expert concluded that the appropriate discounts were as follows kmart property---35 percent walgreen property--30 percent and wells fargo property--35 percent petitioner’s rebuttal expert reviewed respondent’s expert report on the kmart property and opined that the discount for that property should be percent respondent’s expert looked only at the cost to partition the properties then increased the amount of the discounts for unspecified costs his report opined that the discounts should be as follows kmart property--10 percent walgreen property--10 percent and wells fargo property--20 percent accordingly respondent through his expert agrees that some discount 1s appropriate thomson calculated the partition - - costs of the three properties to be between dollar_figure and dollar_figure if no trial were necessary and between dollar_figure and dollar_figure if a trial were necessary he estimated these costs to be to percent of his estimated value of a one-half interest in the kmart property without a clear explanation of the increase thomson increased his estimation of the partition cost discount to percent for the kmart property rounding up to an estimated partitioning cost of dollar_figure he applies the same 10-percent discount to the walgreen property interest rounding up to an estimated partitioning cost of dollar_figure and explains the difference in partitioning costs of the kmart property and the walgreen property by stating that partitioning costs increase with the size of the property he increased the discount amount of the wells fargo property to percent reasoning that the discount is increased due to the cost of partitioning relative to the lesser value of the wells fargo property thomson concluded that the need to discount for control or marketability is minimized because partitioning would cure any control problem he does include but does not apply information on limited_partnership discounts at the time of the valuation_date the range of the rates is between a premium of dollar_figure percent -dollar_figure percent to discount of with a median of dollar_figure percent and a mean of dollar_figure percent --- - petitioner challenges respondent’s partition cost approach petitioner contends that the three properties could not be partitioned claiming that decedent and her husband later represented by the trust waived any right to partition the properties held jointly by reason of oral and written contracts if no partition is available petitioner maintains that thomson’s discount methodology based on partitioning costs is pertinent only as one of the factors of the loss of control discount petitioner’s argument must fail because the trust and decedent’s trust each provide the trustee with the power to partition the property the importance of partitioning costs is dependent on the circumstances of each case partition is a more viable approach where real_property is unimproved where significant income-producing improvements are involved partition is a less plausible approach respondent’s use of partition cost alone does not give adequate weight to other reasons for discounting a fractional interest in this case such as the significance of the control factor and the historic difficulty of selling an undivided fractional interest in improved real_property see williams v commissioner tcmemo_1998_59 petitioner contends that the discount applied to decedent’s 50-percent interests should be greater than just the cost to partition hulberg petitioner’s primary expert estimated the -- - discount on the kmart property to be percent ’ the walgreen property discount to be percent and the wells fargo property to be percent hulberg based his discounts on several factors first he emphasized the fact that neither owner of the property had control he pointed out that any potential buyer of decedent’s property interest would consider the lack of control the risk in terms of cost to partition delay of partition lack of liquidity of the real_property lack of marketability for resale and the inability to finance without consent of the other owner hulberg used three different approaches to determine the proper discount the first was the company survey method which was described as a survey of companies in the business of purchasing and selling partnerships this method is less relevant because the properties are closely held family-owned entities and less marketable than diversely held entities hulberg uses this method due to the limited number of comparable sales of fractional interests in real_estate and suggests that there is a close analogy between fractional real_property this reflects a 15-percent discount for lack of control and percent for lack of marketability this reflects a 15-percent discount for lack of control and percent for lack of marketability this reflects a 15-percent discount for lack of control and percent for lack of marketability - - interests held as tenants in common and real_property partnership interests the information he received from one company marketing public and private partial_interests was that those interests are typically discounted between and percent depending on certain factors another company marketing only privately held interests reported a tighter range of 42-percent to 49-percent discounts for privately held family-oriented general_partnership interests a third source of data for real_estate partnerships reported that during the average discount for such an interest in the triple-net lease category was percent hulberg found the indicated discount range for a triple-net lease property with a 47-percent loan-to-value ratio such as the kmart property using these comparison figures was between to percent he estimated the proper discount to be percent due to the flat rate of income on the kmart property he found that partnership interests with similar characteristics to the walgreen property had an average discount of percent which he adjusted for control and marketability arriving at a discount of percent the 35-percent wells fargo property discount was based on the same 20-percent figure adjusted for the lack of investment appeal for an older building and for marketability and control -- - the second method hulberg used was the fractional discount method the method was set out in an date journal article davidson fractional interests in real_estate limited_partnerships the appraisal journal date in which factors were used to analyze the amount of a fractional interest and a partnership discount the factors included relative risk of assets held historical consistency of distributions conditions of assets market’s growth potential portfolio diversification strength of management magnitude of the fractional interest liquidity of the interest ability to influence management and ease of asset analysis using those factors hulberg arrived at a 35-percent discount for kmart property a 33-percent discount for the walgreen property and a 34-percent discount for the wells fargo property however the factors are applicable to going real_estate limited_partnership interests and are not fully applicable to the present situation due to the family ownership the lack of diversity of assets and the lack of a professional management company the applicable factors would appear to be risk of assets held historical consistency of distributions e rental income history conditions of assets the magnitude and liquidity of the interest and management influence the total discount attributable to these factors ranges from percent to percent - - the third method used by hulberg was the comparable sales he found two sales which he believed were comparable the first was a 50-percent undivided_interest in a dollar_figure million multitenant office building the fractional_interest_discount wa sec_35 percent the second comparable was a 50-percent general_partnership interest ina family property worth dollar_figure the discount wa sec_29 percent petitioner’s second expert white agrees with hulberg that partnership discounts are relevant to the facts at hand because they represent diversified pools of leases on multiple buildings to different tenants thus reducing the risk of a single obligation by a single tenant at one location alsoa partnership unit is more valuable than an undivided private interest because a negotiated secondary market exists for the former white reasons that the median discount in the traded market for a multilease private partnership_interest should be doubled due to these factors he arrives at a 4-percent discount he then adds an additional 10-percent discount to compensate for the highly valued professional management available for partnership units that is not available on decedent’s properties considering the parties’ experts’ reports and opinions we find that the appropriate discount amount should be neither as low nor as high as those suggested we find that a 25-percent - - discount is appropriate for all three of the properties this figure is supported by the factor analysis for fractional interests which gave us a figure between percent and percent we do not limit the discount to the costs of partitioning because such a discount does not account for the factors of control and marketability in the circumstances of this case an interest in income-producing improved real_property without control and ina closely held family property may be difficult to sell but on the positive side the properties are in average to very good condition with remaining economic lives they all had good rental histories with creditworthy tenants and are well located in summary we hold that the fair_market_value of the kmart property was dollar_figure as of the date of decedent’s death and decedent’s 50-percent undivided_interest had a value of dollar_figure after a 25-percent marketability discount the percent undivided_interest in the walgreen property had a fair_market_value of dollar_figure before a 25-percent discount resulting in a returnable value of dollar_figure finally the percent undivided_interest in the wells fargo property had a fair_market_value of dollar_figure before a 25-percent discount resulting in a returnable value of dollar_figure to reflect the foregoing decision will be entered under rule
